Title: From George Washington to Thomas Lowrey, 23 June 1781
From: Washington, George
To: Lowrey, Thomas


                        
                            Sir
                            Head Quarters New Windsor 23d June 1781
                        
                        I had yesterday the pleasure of receiving your favr of the 16th—In forwarding the Flour which you have
                            purchased by order of Mr Morris you will be pleased to consult the convenience of transportation to the North River, for
                            when we have once got it to the Water, it is of little consequence whether it be above or below the Highlands—I think the
                            best general Rule will be to send all from the south side of the Mountain to Kings ferry and all from the North to Newburg
                            or New Windsor.
                        I do not know what may be the extent of your Commission, but I judge from some expressions in your letter
                            that it exceeds one thousand Barrels, and as you desire me to inform you whether we shall probably want more at present
                            than that quantity, I must assure you, that I see little dependance upon any other kind of supply—You will therefore be
                            pleased to forward as much as you possibly can consistent with your orders. 
                        Be kind enough to make my Complements to Mrs Lowrey to whose Civilities both Mrs Washington and myself are
                            much indebted. I am Sir Yr most obt Servt.

                    